Citation Nr: 0406396	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
schistosomiasis, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
vitiligo of the right upper lip, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  


REMAND

In the substantive appeal (VA Form 9), received in May 2000, 
the veteran requested a hearing before a member of the Board 
at the RO.  Additionally, on a separate form attached to the 
substantive appeal, the veteran requested a hearing before a 
hearing officer at the RO.  The hearing before the hearing 
officer was scheduled, however, the veteran did not report 
for the hearing.  The record does not reflect that a hearing 
before a member of the Board has been scheduled.  The veteran 
is entitled to hearings before both a hearing officer and a 
member of the Board.  Since a hearing before a member of the 
Board has not been scheduled, this case must be returned to 
the RO to schedule such a hearing.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



